DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-14 and 16-21 are allowable for the same reasons stated in the Notice of Allowance mailed 4/16/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 was filed after the mailing date of the Notice of Allowance on 4/16s/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JANE WEI/Primary Examiner, Art Unit 2139